782 N.W.2d 199 (2010)
MICHIGAN DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellee,
v.
DETROIT INTERNATIONAL BRIDGE COMPANY, Defendant-Appellant, and
Safeco Insurance Company of America, Defendant.
Docket No. 140991. COA No. 296567.
Supreme Court of Michigan.
May 28, 2010.


*200 Order
By order of May 5, 2010, this Court granted immediate consideration and a stay of trial court proceedings. On order of the Court, the application for leave to appeal the March 17, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The stay of trial court proceedings is DISSOLVED.